Hart, J., (after stating the facts). This court has held that, in a proceeding under the statute to call in the outstanding warrants of a county to redeem, cancel, reissue or classify them, only those warrants may be rejected which could not have been valid claims against the county under any state of the proof, or where the judgment of allowance was obtained by fraud. Monroe County v. Brown, 118 Ark. 524, and Izard County v. Vincennes Bridge Company, 122 Ark. 557. Those cases hold, further, that a review for mere errors of the court in canceling and refusing’ to reissue, warrants is a collateral attack on the judgment of the county court, which is not authorized under the statute.. It appears from the record that the order of allowance of the warrants in question in favor of the Illinois Steel Bridge Company was made on the 30th day of December, 1920, which was a day of the adjourned term of the county court. The order of cancellation and the refusal to reissue said warrants was made at á subsequent term of the county court held in August, 1921. Hence, under the rule announced in the decisions cited above, the county court could not review the former judgment of the county court for errors in the allowance of the warrants, but could only refuse to reissue the warrants if the judgment of allowance was obtained by fraud, or if, under any evidence which might have been adduced, the claim of the Illinois Steel Bridge Company could not have been a valid one. There is no evidence tending to show that the judgment of allowance was obtained by fraud, and no claim on that account is made. The county court canceled the warrants in question, and refused to reissue them because they had been issued without authority in the first instance. The county court erred in this conclusion. The bridge across Roaring Slough was a county bridge, which it was the duty of the county court to construct in the first instance, and to replace after the old bridge had worn out. Crawford & Moses’ Digest, § 827. This court has held that, in an action against a county to recover for building a bridge, the presumption is that money to build the same has been appropriated. Howard County v. Lambright, 72 Ark. 330, and Watkins v. Stough, 103 Ark. 468. Hence the county court could liave made a valid contract in tlie first instance for tlie construction of tlie bridge across Eoaring Slough. This court has held that a county may, like an individual, ratify an authorized contract made in its behalf if it is one tlie county could have made in the first instance. Leathem & Company v. Jackson County, 122 Ark. 114. It follows that, if a county could ratify an unauthorized contract, it could ratify one which it had authorized. The bridge was let at public bidding, and the Illinois Steel Bridge Company, being the lowest bidder, received the contract. The bridge actually cost $8,398.97, and the cost of it was paid out of the funds of Eoad Improvement District No. 14 of Woodruff County. The road commissioners asked that the allowance be made in favor of the Illinois Steel Bridge Company, which had performed the' work of constructing the. bridge, and this was done by the county court, under an order duly entered of record. Hence, under the authority cited above, the most that can be said in the matter is that there was an irregularity in the allowance of the claim. It could not be said, in any event, that the county court was without authority to make the allowance under any evidence that might have been adduced in the matter. If it should be said that the claim should have been issued in favor of the road improvement district instead of the Illinois Steel Bridge Company because the latter company had already been paid for constructing- the bridge by the road improvement district, this would not render the allowance void and beyond the jurisdiction of the court, but would only be an error. The order of the allowance was obtained in favor of the Illinois Steel Bridge Company by the board of commissioners of the road improvement district. It was for steel used in a bridge for the county, and it could in no sense be said to be a void order of allowance. Therefore we are of the opinion that the county court erred in refusing to reissue the warrants. It cannot be said that the warrants were not presented for reissuance. They were in the hands of the county clerk, and the county court directed him not to deliver them to the board of commissioners of Eoad Improvement District No. 14. On the face of each warrant is the following, written in pen and ink: “Filed 7-30-21, by payee. Eoy Mitchell, clerk. Wrongfully issued without authority.” It would have been a vain and idle thing for the board of commissioners of the road improvement district to have formally demanded the reis-suance of the warrants when the county court had directed the county clerk not'to deliver the warrants to said board. Again, it is insisted that the appeal should have been dismissed because it was taken by the chairman of the board of commissioners of the road improvement district, and not by an agent of the Illinois Steel Bridge Company. The record shows that the Illinois Steel Bridge Company had been paid by the road improvement district for the construction of the bridge, and that the bridge company had, in writing, assigned its claim in the warrants to the road improvement district. Sec. 475 of Crawford & Moses’ Digest provides that all bonds, bills, notes, agreements and contracts in writing for the payment of money or property shall be assignable. Under this statute the bridge company had a right to assign its interest in the warrants to the road improvement district. The latter then became the owner of the warrants and the real party in interest -in this proceeding. It therefore had the right to prosecute an appeal from the order of the county court canceling said warrants and refusing to reissue the same. Sec. 1091 of Crawford & Moses’ Digest provides that, where the right of the plaintiff is transferred or assigned during the pendency of the action, it may be continued in his name, or the court may allow the person to whom the transfer or assignment is made to be substituted in the action. Finally, it is insisted that the court erred in not allowing oral evidence tending to show that the order of allowance on December 30, 1920, was made in vacation. The record of the county court shows that the order of allowance was made on an adjourned day of the term of the county court, and this brings up the question as to whether or not the court erred in refusing to allow that record to be contradicted by parol evidence. This court has held that parol evidence may be introduced in a direct attack on a judgment or decree to show that it was rendered in vacation. The reason given was that, if the fact of the rendition of the decree in vacation could not be shown by parol evidence, we would have the .anomalous condition of a decree being'a nullity and of the parties affected by it being denied the right to establish that fact. Jackson v. Becktold Printing & Book Mfg. Co., 86 Ark. 591. The rule is quite different, however, on collateral attack. The county court is a court of record, and upon collateral attack its judgments entered of record import absolute verity. If they are erroneous, the errors must be corrected in an application for that purpose to the court of which they are records. They cannot be impeached collaterally. Any other doctrine would make the records too uncertain and unreliable. Ferguson v. Kumbler, 25 Minn. 183. Such sanctity and protection must be afforded by the judgments and decrees of courts of record as are necessary to the protection of property and the preservation of the rights of the parties obtained under such judgment or decrees. Were the rule otherwise it would be in vain that the law prescribed an act of limitation or a mode of reversing the proceedings of tribunals in the appropriate forum, if the parties should be permitted to controvert their validity whenever collaterally drawn in question in any court. This would be enabling a court to do that indirectly which it could not do directly, and exercise appellate jurisdiction when none is conferred upon it. Evans & Black v. Percifull, 5 Ark. 424, and Clay v. Bilby, 72 Ark. 101. Under tbe authorities cited above, the present proceeding is one to review the judgment of the county court in making the allowance for error, and it is therefore a collateral attack upon the judgment. From the views we have expressed it follows that the judgment of the circuit court is correct, and should be affirmed. It is so ordered.